DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 19 February 2019 and 27 may 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of species 1a and 2b in the reply filed on 27 May 2022 is acknowledged.  The traversal is on the ground(s) that claims 1, 2 and 10 are patentable.  This is not found persuasive because Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing the supposed errors in the election of species requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-6 and 14-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 20 April 2022.

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9 September 2019 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 2 is/are objected to because of the following informalities:  
(A) At lines 3-4: “a corroding” is suggested to be ---according---. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-3, 7-9 and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

(A)	Regarding Claim(s) 2:
Claim(s) 2 recite(s) “the controller is further configured to control an opening of the cooling passage according to a voltage value of the coating layer.” Thus, claim(s) 2 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, claim 1 recites the measuring unit measures “a change in a resistance value of the coating layer.” The most relevant portion of the specification, found by the Office, at page 3, lines 7-9, discloses the same language as claim 2. However, the specification at page 5, lines 8-12, discloses control of the opening according to the measured resistance value of the coating layer. Thus, it is unclear if the controller is configured to control an opening of the cooling passage according to a voltage value or resistance value of the coating layer. Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. For the purposes of examination, the Office will consider a prior art reference disclosing, teaching or suggesting either control according to a resistance value or voltage value of the coating layer to be pertinent to the relevant claim limitation(s).

(B)	Claim(s) 3 and 7-9 is/are rejected due to inheriting the deficiency(ies) raised with regard to claim 2. 

(C)	Regarding Claim 3:
Claim 3 recites the limitation "the blade" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear as to whether or not applicant(s) is/are further limiting a claim limitation or introducing a new claim limitation.


(D)	Regarding Claim 13:
Claim 13 recites the limitation "the first stage cooling blade of an outlet-side cooling passage" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear as to whether or not applicant(s) is/are further limiting a claim limitation or introducing a new claim limitation.
Claim 13 previously recites: “a first stage turbine blade of the turbine.”

(E)	Regarding Claim 13:
Claim 13 recites the limitation "the outlet side cooling passages" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear as to whether or not applicant(s) is/are further limiting a claim limitation or introducing a new claim limitation.
Claim 11 and claim 13 previously recite: “outlet-side cooling passage.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7,123,031 to Twerdochlib (hereinafter “TWERDOCHLIB”) in view of United States Patent Application Publication No. 2019/0011074 to Fuller et al. (hereinafter “FULLER”).

(A) Regarding Claim 1:
	TWERDOCHLIB teaches:
A system for estimating a condition of a coating for a component of a gas turbine engine, the system comprising: 
a coating layer (30, Figs. 3A-3C) formed on a surface of a component (12, e.g. a turbine vane and/or turbine blade, column 10, lines 28-34) of the gas turbine; 
a measuring unit configured to supply an electric current to the coating layer and to measure a change in a resistance value of the coating layer (column 8, lines 25-38); 
a controller (51, Figs. 16A-16B) comprising the measuring unit; and
wherein the coating layer comprises a heat shielding material and a resistive material whose resistance value changes with temperature.
However, the difference between TWERDOCHLIB and the claimed invention is that TWERDOCHLIB does not explicitly teach a controller configured to estimate a temperature of the coating layer on the basis of the resistance value.
	FULLER teaches:
A system for estimating a temperature of a coating for a component of a gas turbine engine, the system comprising:
a coating layer (paragraphs 0021-0022) formed on a surface of a component (e.g. a turbine blade, paragraph 0005) of the gas turbine; 
a measuring unit configured to supply a voltage to the coating layer, measure a current of the layer, and to calculate a resistance based on the measured current (paragraph 0025),
wherein a temperature of the coating layer is estimated on the basis of the resistance value (paragraphs 0025 and 0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of TWERDOCHLIB to estimate the temperature of the coating based on the measured resistance value, as taught by FULLER, in order to discount the changes in resistance attributable to temperature (TWERDOCHLIB column 1, lines 60-63).
	
	

Claim(s) 2-3, 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over TWERDOCHLIB in view of FULLER, as applied to claim 1 above, and further in view of United States Patent Application Publication No. 2019/0078439 to Jang (hereinafter “JANG”).

(A) Regarding Claim 2:
	TWERDOCHLIB as modified by FULLER teaches:
A cooling passage to the turbine component (TWERDOCHLIB column 7, lines 35-37).
However, the difference(s) between modified TWERDOCHLIB and the claimed invention is that modified TWERDOCHLIB does not explicitly teach the controller is further configured to control an opening of the cooling passage.
	JANG teaches:
A turbine component comprising a cooling passage and a valve that regulates the flow of cooling air through the passage, wherein the operation of the valve is controlled by a controller in response to a measured temperature (paragraph 0065).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component of TWERDOCHLIB to include a valve in the cooling passage and to further configure the controller of TWERDOCHLIB to control an opening of the cooling passage, as taught by JANG, according to the voltage value/resistance value of TWERDOCHLIB (which pairs to an estimated temperature of the coating layer), in order to regulate flow to the turbine component (JANG paragraph 0065) and thereby achieve the predictable result of controlling the amount of cooling air to the turbine component (JANG paragraph 0065). 

	(B) Regarding Claim 3:
		TWERDOCHLIB as modified by FULLER and JANG further teaches:
The cooling passage supplies cooling air to the blade (TWERDOCHLIB column 10, lines 28-34), and the measuring unit configured to supply an electric current to the coating layer and to measure a change in a resistance value of the coating layer (TWERDOCHLIB column 8, lines 25-38).
	
(C) Regarding Claim 7:
		TWERDOCHLIB as modified by FULLER and JANG further teaches:
A data storage device for storing a temperature table in which resistance values of the coating layer and temperature of the component of the gas turbine are mapped (FULLER paragraphs 0025 and 0050), 
wherein the controller estimates temperature of the component of the gas turbine by finding a temperature associated with a voltage value of the coating layer form the temperature table (TWERDOCHLIB column 8, lines 25-38 and FULLER paragraphs 0025 and 0050).

(D) Regarding Claim 9:
		TWERDOCHLIB as modified by FULLER and JANG further teaches:
The resistive material is embedded in the coating layer and has a wire form (TWERDOCHLIB Figs. 3A-3C), and a measuring unit configured to supply an electric current to the coating layer and to measure a change in a resistance value of the coating layer (TWERDOCHLIB column 8, lines 25-38).

(E) Regarding Claim 10:
		TWERDOCHLIB teaches:
A system for estimating a condition of a coating for a component of a gas turbine engine, the system comprising: 
a coating layer (30, Figs. 3A-3C) formed on a surface of a component (12, e.g. a turbine vane and/or turbine blade, column 10, lines 28-34) of the gas turbine; 
a measuring unit configured to supply an electric current to the coating layer and to measure a change in a resistance value of the coating layer (column 8, lines 25-38); 
a controller (51, Figs. 16A-16B) comprising the measuring unit; and
wherein the coating layer comprises a heat shielding material and a resistive material whose resistance value changes with temperature.
However, the difference between TWERDOCHLIB and the claimed invention is that TWERDOCHLIB does not explicitly teach a controller configured to estimate a temperature of the coating layer on the basis of the resistance value.
	FULLER teaches:
A system for estimating a temperature of a coating for a component of a gas turbine engine, the system comprising:
a coating layer (paragraphs 0021-0022) formed on a surface of a component (e.g. a turbine blade, paragraph 0005) of the gas turbine; 
a measuring unit configured to supply a voltage to the coating layer, measure a current of the layer, and to calculate a resistance based on the measured current (paragraph 0025),
wherein a temperature of the coating layer is estimated on the basis of the resistance value (paragraphs 0025 and 0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of TWERDOCHLIB to estimate the temperature of the coating based on the measured resistance value, as taught by FULLER, in order to discount the changes in resistance attributable to temperature (TWERDOCHLIB column 1, lines 60-63).
TWERDOCHLIB further teaches:
A cooling passage to the turbine component (TWERDOCHLIB column 7, lines 35-37).
However, the difference(s) between modified TWERDOCHLIB and the claimed invention is that modified TWERDOCHLIB does not explicitly teach the controller is further configured to control an opening of the cooling passage.
	JANG teaches:
A turbine component comprising a cooling passage and a valve that regulates the flow of cooling air through the passage, wherein the operation of the valve is controlled by a controller in response to a measured temperature (paragraph 0065).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component of TWERDOCHLIB to include a valve in the cooling passage and to further configure the controller of TWERDOCHLIB to control an opening of the cooling passage, as taught by JANG, according to the voltage value/resistance value of TWERDOCHLIB (which pairs to an estimated temperature of the coating layer), in order to regulate flow to the turbine component (JANG paragraph 0065) and thereby achieve the predictable result of controlling the amount of cooling air to the turbine component (JANG paragraph 0065). 



Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over TWERDOCHLIB in view of FULLER and JANG, as applied to claim 2 above, and further in view of an engineering expedient.

(A) Regarding Claim 8:
	TWERDOCHLIB as modified by FULLER teaches:
The resistance wires may be any variety of materials, including copper, silver, and alloys (TWERDOCHLIB column 4, lines 50-52).
However, the difference(s) between modified TWERDOCHLIB and the claimed invention is that modified TWERDOCHLIB does not explicitly teach the resistive material includes one of platinum, platinum-rhodium, nickel and tungsten oxide.
	FULLER further teaches:
The resistive material (i.e. thermally conductive material) may include nickel, palladium, copper, aluminum, titanium, chromium, gold, silver, and platinum (FULLER paragraph 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the resistance wires be made of platinum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416). 

	


Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over TWERDOCHLIB in view of FULLER and JANG, as applied to claim 10 above, and further in view of Untied States Patent Application Publication No. 2013/0036747 to Fuchs et al. (hereinafter “FUCHS”).

(A) Regarding Claim 11:
	TWERDOCHLIB as modified by FULLER teaches:
A cooling passage to the turbine component (TWERDOCHLIB column 7, lines 35-37).
However, the difference(s) between modified TWERDOCHLIB and the claimed invention is that modified TWERDOCHLIB does not explicitly teach a plurality of external cooling passages for bleeding air from a compressor to an outside of a compressor casing and for supplying the air to the turbine; an outlet-side cooling passage for bleeding air from an outlet of the compressor and supplying the air to the turbine; a connection cooling passage provided between a turbine blade and a turbine vane provided in a same stage; and a turbine cooling passage for supplying air to an inside of the turbine.
	FUCHS teaches:
A plurality of external cooling passages (11, 12 Fig. 1) for bleeding air from a compressor to an outside of a compressor casing and for supplying the air to the turbine;
an outlet-side cooling passage (13, Fig. 1) for bleeding air from an outlet of the compressor and supplying the air to the turbine;
a connection cooling passage (28, Fig. 1) provided between a turbine blade (34) and a turbine vane (31) provided in a same stage; and
a turbine cooling passage (18, Fig. 1) for supplying air to an inside of the turbine.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling passage of TWERDOCHLIB to include a plurality of external cooling passages, an outlet-side cooling passage, a connection cooling passage, and a turbine cooling passage, as taught by FUCHS, in order to supply compressor air to the turbine and turbine components (FUCHS paragraph 0009) and thereby achieve the predictable result of cooling the turbine and turbine components (FUCHS paragraph 0002).

(B) Regarding Claim 13:
	TWERDOCHLIB, as modified by FULLER, JANG and FUCHS, further teaches:
The controller controls an opening of the outlet-side cooling passage (FUCHS Fig. 1, see passage 13 leads to turbine cooling passage 18 providing air to turbine blade 34) according to the resistance value of the coating layer measured by the measuring unit (TWERDOCHLIB column 8, lines 25-38 and FULLER paragraphs 0025 and 0050). 

	

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TWERDOCHLIB in view of FULLER, as applied to claim 10 above, and further in view of an engineering expedient.

(A) Regarding Claim 17:
	TWERDOCHLIB as modified by FULLER teaches:
The resistance wires may be any variety of materials, including copper, silver, and alloys (TWERDOCHLIB column 4, lines 50-52).
However, the difference(s) between modified TWERDOCHLIB and the claimed invention is that modified TWERDOCHLIB does not explicitly teach the resistive material includes one of platinum, platinum-rhodium, nickel and tungsten oxide.
	FULLER further teaches:
The resistive material (i.e. thermally conductive material) may include nickel, palladium, copper, aluminum, titanium, chromium, gold, silver, and platinum (FULLER paragraph 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the resistance wires be made of platinum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416). 


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0054857 to Shuck et al., US 2016/0349115 to Wu et al., US 7,604,402 to Boese et al., and US 2004/0114666 to Hardwicke et al. teach turbine components with temperature measurement associated with a coating over the component. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745